Citation Nr: 1424867	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD) with depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at an August 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran identified outstanding medical records relevant to his increased rating claim.  Specifically, the Veteran testified about a three-day hospitalization at Colorado Plains Medical Center, a private treatment facility, for a June 2012 suicide attempt.  Although the Veteran and his representative indicated they would obtain these records within 60 days following the hearing, the Board has yet to receive these records.  Accordingly, the Board must remand the claim to the AOJ to obtain these records.  

The Veteran also provided testimony at the August 2013 hearing regarding ongoing psychiatric treatment at his local VA medical center, including upcoming treatment in September 2013.  However, the most recent VA treatment records are from January 2013.  With more than a year of outstanding VA treatment records, the Board must also remand this claim to the AOJ to update these records.  

Along with updating the medical evidence of record, the Board finds it also necessary to have the Veteran undergo another VA psychiatric compensation and pension (C & P) examination.  The last VA C & P examination occurred in February 2012.   However, since that examination, the Veteran and his wife testified at the August 2013 hearing that the Veteran's PTSD was worse than before with increased irritability, mood swings, and suicidal ideation with plan, among others.  With the noted testimony and probable medical evidence in support of the worsening of the Veteran's PTSD since the February 2012 compensation and pension examination, a new examination is necessary to provide the most up-to-date and accurate depiction of the Veteran's  current mental state and the level of occupational and social impairments, which is necessary for rating purposes.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all pertinent, non-duplicative medical records from VA Eastern Colorado Health Care System from January 2013 to the present.

2.  After securing the necessary authorizations, the AOJ should obtain any mental health treatment records from the Colorado Plains Medical Center, to include Fort Morgan Community Hospital.  At the hearing, the Veteran identified treatment at this health care facility occurring in June 2012 related to a suicide attempt.  

3.  Once the above development is completed, the AOJ must schedule the Veteran for a psychiatric examination to assess the severity of the Veteran's PTSD including its impact on the Veteran's occupational and social functioning. 

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



